FILED
                           NOT FOR PUBLICATION                              JUL 30 2015

                                                                       MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


MARIA MAGDALENA RODRIGUEZ-                     No. 12-71970
DEL TORO, AKA Maria Magdalena
Enriquez,                                      Agency No. A076-611-025

             Petitioner,
                                               ORDER
 v.

LORETTA E. LYNCH, Attorney General,

             Respondent.


Before: THOMAS, Chief Judge, CALLAHAN, Circuit Judge and SINGLETON,*
Senior District Judge.

      Respondent’s Unopposed Motion to Remand is GRANTED. The panel’s

memorandum disposition filed June 4, 2015 is VACATED and this case is

REMANDED for further proceedings.




      *
             The Honorable James K. Singleton, Senior District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.